From Fayetteville.
We are of opinion that the demurrer is sustainable upon both grounds. For, as to the first, as Daniel Shaw and Catharine Shaw were only the administrators of Duncan Shaw, the executor of Dushee Shaw, out of whose estate the legacy is claimed, the defendants, even if a legacy could be recovered from any but a legal representative of the testator, were not bound to the discovery or relief sought from them, inasmuch as Daniel Shaw and Catharine Shaw, whom they represent, are not charged with having taken into their possession any part of the fund out of which the legacy was payable. As to the second, the defendants are not themselves charged as the representatives of the testator, Dushee Shaw, the elder; and even supposing them to have been charged with having             (336) *Page 232 
possession of assets subject to the payment of the legacy, yet it has already been decided by this Court that a legacy or distributive share cannot be recovered without setting up a legal representative of the deceased, on whose estate a claim either for the one or the other is made. Let the demurrer be allowed.
Cited: Martin v. McBryde, 38 N.C. 533.